Title: To Thomas Jefferson from William Armistead Burwell, 28 February 1807
From: Burwell, William Armistead
To: Jefferson, Thomas


                        
                            febuary 28h 1807—
                        
                        I am now with Mr Randolph & have just read your letter, he would come over to day, but the state of
                            the weather, & the return of his fever seem to decide in favor of Tomorrow; I will give Joseph verbally such directions
                            about bringing the carriage as may be necessary—I think it particularly necessary that Mr. R. should remove to your
                            house, his disease has originated in the state of his mind, & it will be much reliev’d by tender attentions from
                            yourself, which I am certain you would render with real pleasure; I wish you all possible happiness—
                        
                            W. A Burwell
                            
                        
                    